—Application by *345the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of counsel, a decision and order of this Court dated April 12, 1999 (People v Prashad, 260 AD2d 507), affirming a judgment of the Supreme Court, Queens County, rendered June 25, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., S. Miller, Friedmann and Luciano, JJ., concur.